Citation Nr: 1222271	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  92-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable evaluation for service-connected chronic medicament rhinitis with hypertrophy of nasal and sinus mucosa prior to January 13, 2011 and a rating greater than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices in Baltimore, Maryland, and Huntington, West Virginia.  The Veteran relocated during the pendency of the appeal, and jurisdiction now resides in the VA Regional Office in Huntington, West Virginia (the RO). 

As the Board described the extensive procedural background in this case in its December 2010 decision and remand, the Board will not recite the procedural background again in this remand.

Since the December 2010 Board decision and remand, the Appeals Management Center (AMC), granted 10 percent for chronic medicament rhinitis with hypertrophy of nasal and sinus mucosa effective January 13, 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In a February 2010 statement, the Veteran asserted that he wished to provide additional evidence and oral testimony concerning the issues on appeal herein at a VA hearing to be held at the VA Central Office in Washington, DC.  Such a hearing was subsequently scheduled and completed.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  The Veteran testified before the undersigned in September 2010.  A transcript of the VA hearing has been associated with the Veteran's claims file.

The Board observes that a claim for an increased rating for the Veteran's service-connected dysthymia was denied in an unappealed October 2007 Board decision.  That decision regarding that issue is final.  See 38 U.S.C.A. §§ 7103 and 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  Subsequently, the Veteran testified at the September 2010 hearing that he has been experiencing increased symptomatology (memory loss and nervousness) associated with his service-connected dysthymia.  See the Veteran's VA hearing transcript at pages 7 and 12.  To the extent that his testimony may represent an informal claim for a higher evaluation for his dysthymia, the matter is referred to the RO.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue has not yet been adjudicated by the RO and it is again referred to the RO. 

The issue of a higher evaluation for dysthymia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue on appeal must be remanded for further evidentiary development.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Pursuant to the December 2010 Board remand, the Veteran was afforded a new VA examination for his claimed rhinitis disability in January 2011.  The January 2011 examination report includes inconsistencies which need to be clarified before the claim can be adjudicated.  

Two VA treatment records noted a diagnosis for polyps during the course of the appeal.  In December 2007, a VA physician assistant noted a diagnosis of acute sinusitis and nasal polyp.  In April 2008, the Veteran was diagnosed with chronic rhinitis and nasal polyp.  A left nasal polyp was found on examination.

However, the January 2011 examiner noted that no nasal polyps were present.  Despite this, the CT scan which appears to have been conducted at the time of this examination, indicates that there was rounded soft tissue density of the right maxillary sinus compatible with polyp or mucous retention cyst.  The radiologist also noted that these results appeared unchanged when compared to the previous March 15, 2007 CT scan suggesting that the Veteran may have had polyps at that time.  .  

The Board finds that a new examination is needed to determine if the Veteran has current nasal polyps, had nasal polyps at the time of the January 2011 examination or has had nasal polyps at any time during the course of his appeal which began on January 6, 2005.  See 38 C.F.R. § 4.2 (2011) (stating that where an examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (2011) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  

Furthermore, the VA March 15, 2007 CT scan does not appear to be included in the claims file.  Efforts should be made specifically to find this CT scan and associate it with the claims file.

Accordingly, the case is REMANDED to the Veterans Benefits Administration  (VBA) for the following action:

1. VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his rhinitis disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Additionally, VBA should attempt to locate the March 2007 CT scan and associate such with the claims folder.

Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  VBA should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a VA examination to determine the nature and severity of his chronic medicament rhinitis with hypertrophy of nasal and sinus mucosa.  The claims folders and a copy of this remand are to be provided to the examiner for review in conjunction with the examination.  

In accordance with the AMIE worksheet for rating allergies/sinus disabilities, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  

The examiner should specifically discuss whether the Veteran has current nasal polyps, had nasal polyps at the time of the January 2011 VA examination or has had nasal polyps at any time during the course of his appeal which began on January 6, 2005.  All indicated tests and studies deemed appropriate by the examiner must be accomplished.

3. After undertaking any other development it deems necessary, VBA should readjudicate the Veteran's claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


